ELECTRONIC CITATION: 2009 FED App. 0006P (6th Cir.)
                              File Name: 09b0006p.06

             BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT



In re: ROBERT J. MORAN,                              )
                                                     )
                  Debtor.                            )
_____________________________________                )
                                                     )
W. THOMAS STARK,                                     )
                                                     )
                      Plaintiff-Appellant,           )
                                                     )
                                                     )
        v.                                           )       No. 07-8035
                                                     )
ROBERT JOHN MORAN; MARVIN A.                         )
SICHERMAN,                                           )
                                                     )
                      Defendants-Appellees.          )
                                                     )
_____________________________________                )


                                     Filed: August 7, 2009


      Before: BOSWELL, FULTON, and RHODES, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                          ORDER
                                    ____________________

       This case comes before the Panel upon remand from the United States Court of Appeals
for the Sixth Circuit (the “Court of Appeals”). The Court of Appeals has remanded the case to
the Panel with instructions to dismiss the appeal for want of bankruptcy appellate standing.
THEREFORE, IT IS HEREBY ORDERED that the case is DISMISSED.




                              ENTERED BY ORDER OF THE COURT


                                    /s/ Leonard Green
                              ___________________________________
                                            Clerk




                                -2-